Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
This is a final Office action (under Reissue Control No. 15/913,417) that addresses original U.S. Application No. 13/849,766 (hereinafter the "'766 application) issuing as U.S. Patent No. 9,787,979 B2 to Boyce et al. on October 10, 2017 (the “Boyce” patent).  Based upon review of the '766 Application, the application was filed on March 25, 2013.  The '766 Application also claims domestic priority to a U.S. Provisional Application No. 61/621,093, filed on April 6, 2012.  
The Boyce patent issued with original claims 1-5.  
The present reissue application was filed Jan. March 6, 2018 as a reissue application of the Boyce patent.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  However, because the effective filing date of the Boyce patent is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply.  Instead, the earlier "First to Invent" provisions apply.
A Preliminary Amendment, filed concurrently with the reissue application, amends independent claims 1 and 5.  
A non-final Office action was mailed April 9, 2021 rejecting all claims.
In response, the Applicant filed an Amendment and accompanying arguments (including additional documentary evidence and a re-submission of Attachment “A” to the Declaration) on October 11, 2021 (hereinafter the “Amendment”).

Thus, this Office action is made a final Office action.



Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Boyce patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1 and 2 are not labeled as prior art.   Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


	Informal Amendment
The Amendment, filed October 11, 2021, does not comply with 37 CFR 1.173(b)2 & (c).  Particularly regarding 1.173(b), any claim changed by amendment, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number.  Regarding 1.173(c), there must be supplied an explanation of the support in the disclosure of the patent for the changes made to the claims.
If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.














Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding claim 5, such claim limitation is the “decoding device.”  “Decoding” has no apparent structural meaning and moreover the specification of the Boyce patent fails to impart any structural meaning to this term, for example, see Fig. 4, decoder 402, which is illustrated as a box lacking details as to structure.  Moreover, the specification fails to disclose any particular software algorithms that could implement the decoder, instead referring to generic “software.”  Col. 11, ll. 40-48
For similar reasons regarding claims 3 and 4, the examiner concludes “processor” is a generic placeholder.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The Examiner is also unable to determine a corresponding structure or algorithm in the specification of the Boyce patent corresponding to the recited function.  See the 112, 1st and 2nd paragraph rejections infra.

Recapture
Claims 1-5 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an 
The Applicant admits to a broadening reissue application.  Declaration, filed March 6, 2018,  Attachment “A,” p. 4.  Specifically, the "second pixel decoding rate is lower than the first pixel decoding rate” or similar limitations were removed from the new, independent claims.  A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects.  See, e.g., 37 CFR 1.175(b).  A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims.  See MPEP § 1412.03.  Here, the original patent claims contain within its scope subject matter where the second pixel decoding rate is lower than the first pixel decoding rate while the amended claims contain within its scope subject matter where the first pixel decoding rate is higher than the first pixel decoding rate.
	Moreover, the broadening aspects of the reissue claim relate to subject matter that the Patent Owner previously surrendered during the prosecution of the '766 application.  The "original application" includes the prosecution record of the application that issued as the patent for which the reissue application was filed. In addition, the "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010).  See also MPEP 1412.02.
First, the Patent Owner surrendered subject matter in the prosecution of the original application that became the patent for which reissue is sought.  In said '766 application, independent claims 14 and 16 originally recited determining if a profile id, level id, and tier id associated with a temporal sub-layer indicated a lower bitstream complexity than the bitstream complexity associated with a profile id, level id and tier id associated with a layer.  See the originally presented claims, filed March 25, 2013.  As such, the originally presented claims encompassed all bit rates relationships between a sublayer (e.g., second layer) and a layer (e.g., first layer) so long as the “complexity” of the sublayer bitstream was “lower” in some other respect as indicated by profile id, level id and tier id.
In the subsequent Amendment, filed September 4, 2015, all other independent claims were withdrawn from consideration.  
In the Amendment, filed October 31, 2016, the Applicant amended independent claims 14 and 16 to recite that pixel decoding rate associated with the second level is lower than or equal to a pixel decoding rate associated with the first level.  Pp. 4, 5.  The Applicant argued in said Amendment that the claims distinguished over the applied prior art because the prior art failed to disclose this amended feature.  Pp. 7, 8. 
 In response, the Examiner acknowledged that the primary, applied prior art reference failed to teach the “lower than or equal to” limitation.  Final Office Action, mailed December 21, 2016, pp. 4, 5.  
In the Amendment filed February 6, 2017, the Applicant further amended the claims to more specifically recite that the second pixel decoding rate is lower than the first pixel decoding rate.   Pp. 4, 5.  The Applicant argued again in said Amendment that the claims distinguished over the applied prior art because the prior art failed to disclose or suggest the second pixel decoding rate is lower than the first pixel decoding rate.  
The Examiner responded by mailing a Notice of Allowance on August 23, 207 allowing the amended claims without comment.  
Thus, the above discussed second pixel decoding rate “is lower” than the first pixel decoding rate are considered the surrender generating limitations.
Second, the present Amendment entirely removes these “lower” limitations as they are no longer present in the broader, newly amended claims 1-5. 
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter).  Although dependent claims 3 and 4 recite they are directed to “non-transitory computer readable medium” (i.e., a product), the parent claim 1 upon which they depend is directed to a “method” (process).   Thus, it is unclear whether claims 3 and 4 are directed to a product, process, or any of the four categories of patent eligible subject matter. 














Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Moreover, to satisfy the original patent requirement where a new invention is sought by reissue, "the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention" under the original patent requirement, as discussed in Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d at 1363 (Fed. Cir. 2014).  See also Forum US, Inc., v. Flow Valve, LLC (Fed. Cir. 2019).  See also MPEP 1412.01.  In the original patent, the only separate invention that appears to be disclosed is computational requirements for a second stream (e.g., sub-bit rate) being lower than the computational requirements for a first stream (e.g., layer).  See, e.g., the abstract of said Boyce patent for which reissue is sought.  The claims as presently amended in the reissue however appear to dispense with this invention entirely and replace the original invention with an opposite invention (e.g., see claim 
The Examiner has inspected the written description of the original patent, but cannot locate any part of the specification where this new and opposite invention is clearly and unequivocally disclosed as required by Antares.
Moreover, the originally issued claims were amended to recite the specific act of determining the sub-bitstream is not decodable but the layer is decodable, wherein the second pixel decoding rate is higher than the first pixel decoding rate.   See the Amendment, filed March 6, 2018.
In the accompanying arguments, the Applicant assert the amendment was supported in the “original patent at, e.g., column 3, line 35-53; table 1 at column 5, lines 37-55; column 8, line 57 through column 9, like 3; and table 2 at column 11, lines 1-15.”
The examiner has inspected these citations and the remainder of the Boyce patent, but cannot find any disclosure that shows the Applicant has possession of recited feature.  
Illustrative, independent claim 1 recites “a sub-bitstream comprising a layer and at least one first temporal sublayer” comprising “determining the sub-bitstream is not decodable but the layer is decodable.”  The examiner has not found any disclosure where a sub-bitstream is not decodable, but its constituent layer is decodable.
Moreover, regarding determining whether the sub-bitstream is decodable wherein the second pixel decoding rate is higher than the first pixel decoding rate, the cited Table 1 shows Applicant admitted prior art HEVC profile and level indicators.  The cited Table 2 also appears to be disclosed as a prior art 3-view multiview bitstream.  The remainder of the citations appear to fail to specifically disclose the recite act of determining the sub-bitstream is not decodable but the layer is decodable wherein the second pixel decoding rate is higher than the first pixel decoding rate.  The Applicant is 
Moreover, the claim limitation “decoding device” in claim 5 and “processor” in claims 3 and 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Instead, the written description only discloses a generic decoder 402 (Fig. 4) and no specific algorithms.  Additionally, as discussed above, there is clearly no support for the function where a sub-bitstream is not decodable, but its constituent layer is decodable, as discussed above.
Moreover, claims 3-5 purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above, but additionally fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.









(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Illustrative, independent claim 1 recites “a sub-bitstream comprising a layer and at least one first temporal sublayer” comprising “determining the sub-bitstream is not decodable but the layer is decodable.”  It is not understood how a sub-bitstream is not decodable, but the sub-bitstream’s constituent layer is decodable.
Moreover, the claim limitation “decoding device” in claim 5 and “processor” in claims 3 and 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Instead, the written description only discloses a generic decoder 402 (Fig. 4) and no specific algorithms.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claim Rejections - 35 USC § 251 (New Matter)
Claims 1-5 are rejected under 35 U.S.C. 251  as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is described in the 112, 1st paragraph new matter rejection above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, as best as they can be understood, are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over U.S. Patent Application Publication No. 2012/0183076 A1 to Boyce et al. (hereinafter “Boyce”). 
Regarding independent claim 5 (as it can best be understood, see the 112, 2nd paragraph rejection above), 

A method for determining, in a decoder, a capability for decoding a sub-bitstream comprising a layer and at least one first temporal sublayer in a video bitstream comprising at least the sub-bitstream and a second temporal sublayer, the method comprising:
	




    PNG
    media_image1.png
    478
    1232
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    984
    media_image2.png
    Greyscale


decoding a first level id associated with the layer 
deriving a first pixel decoding rate from the first level id;
decoding a second level id associated with the at least one first temporal sub layer; 
deriving a second pixel decoding rate from the second level id; 
and determining the sub-bitstream is not decodable but the layer is decodable.


Boyce accomplishes pruning by decoding level ID(s) (including the first level and second level) of the levels/sub-bitstreams according to various methods (e.g., SEI and temporal ID).  Fig. 6 and paragraphs 16, 17 and 61.
Boyce illustrates that the second layer must be decoded at a higher rate than the first layer because the second layer contains more picture blocks decoded within the same time period.  Indeed, the second layer blocks are derived from the fewer first layer blocks within the same time period.  See, e.g., Fig. 2(b), which is reproduced above.
 Moreover, Boyce teaches that the decoder is a High Efficiency Video Coding (HEVC) decoder.  Paragraph 28.
According to the HVEC standard, HVEC has profile and level indicator syntax elements, where the maximum pixel rate and picture size is according to the HEVC standard, but otherwise is functionally comparable to H.264.  Thus, HVEC decoder uses a first pixel decoding rate derived from the first level id via table lookup and a second decoding rate derived from the second level id via table lookup.  As evidence, the Examiner cites to the Background section of the Boyce patent for which reissue is sought, which describes such a HVEC lookup table.  See Table 1 (reproduced below) at col. 5, ll. 27 – 55.  

    PNG
    media_image3.png
    343
    470
    media_image3.png
    Greyscale


Thus, Boyce using the HVEC protocol teaches determining various lower sub-bitstreams are not decodable due to hardware limitations at the decoder, but the higher layer is decodable, and thus pruning the non-decodable layers.

wherein the second pixel decoding rate is higher than the first pixel decoding rate

The HEVC look-up table, reproduced above, also shows that the decoding rate of each sub-layer (e.g., the second pixel decoding rate associated with the second layer, i.e., Level 2) is higher than the decoding rate of the preceding layer/sub-layer (e.g., the first pixel decoding rate associated with the first layer, i.e., Level 1).

claim 5 differs substantively from independent claim 1 in that claim 5 recites a system performing functions equivalent to the functions performed by the method steps of claim 1.  Boyce discloses a decoder (decoding device), as discussed in the claim 1 rejection.  

Regarding claim 2, see the level ID being decoded from the SEI messages, as discussed in the claim 1 rejection.

Regarding claims 3 and 4, Boyce can be implemented in computer software.  Paragraph 74.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5, as best as they can be understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over said Boyce prior art, in further view of the Applicant’s Admitted Prior Art in the Background section of said Boyce patent for which reissue is sought (hereinafter “AAPA”).
	A HVEC decoder using a first pixel decoding rate derived from the first level id via table lookup and a second decoding rate derived from the second level id via table lookup is standard (inherent) to the HVEC protocol, as discussed in the 102 rejection above. 
	However, assuming for the sake of argument that such a table would not be inherent, the table would nonetheless have been an obvious addition.
The suggestion/motivation for adding the HEVC table-lookup teachings of the AAPA (see the claim 102 rejection for further details regarding the table) to the HEVC decoder of Boyce would have been to conform to the standards of HEVC, for example, the standard pixel rates associated with each layer, since the decoder is HEVC capable.
Thus, to one of ordinary skill in the art at the time the invention was made, it would have been obvious to add HEVC table-lookup (deriving/looking-up a first pixel decoding rate from the first level ID and deriving/looking-up a second pixel decoding rate from the second level ID) as taught by the AAPA to the HEVC decoder of Boyce.





Response to Arguments

Objections to Drawings

The Applicant’s arguments regarding Fig. 4 are persuasive and the requirement for the legend “Prior Art” is withdrawn.  Amendment, 5.  However, Figs. 1 and 2 are directed to H.264 and HVEC standards and thus are clearly prior art and should be labeled accordingly.

Objection to Claims and Defective Declaration/Rejection under 35 USC 251
	
The Applicant’s re-submission of “Attachment A” to the Declaration is sufficient to overcome the objection to the Declaration and the associated 35 USC 251 rejection.  Amendment, 6.

Assignee Lack of Apparent Authority

The Applicant’s arguments or record and associated evidence in the form of Appendix B and C establish that Dr. Eleftheriadis is the co-founder of Assignee and thus has sufficient apparent authority to sign on behalf of the Assignee.  Amendment, 7, 8.  Thus, the Examiner’s objection to lack of apparent authority is withdrawn.

Recapture

The Applicant asserts:

From this, it is apparent that the final set of amendments to the claims worked to claim a
combination of elements never previously presented in any of the previous amendments.
Because of this, none of the amendments were made to surrender subject matter but worked to
claim subject matter that had not been claimed previously. The corresponding arguments
presented against the art cited by the Examiner similarly point out that this newly presented
subject matter is not present in the art. Thus the arguments do not surrender subject matter
either, as the subject matter is present only for the first time in the claims via the new
amendments.

Amendment, 19.

A surrender-generating-limitation (“SGL”) is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter.   A SGL or surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art.  MPEP 1412.02.I.  
As discussed in the last Office action and repeated here, in the Amendment, filed October 31, 2016, the Applicant amended independent claims 14 and 16 (renumbered claims 1 and 5 in the issued patent) to recite that pixel decoding rate associated with the second level is lower than or equal to a pixel decoding rate associated with the first level.  Pp. 4, 5.  The Applicant argued in said Amendment that the claims distinguished over the applied prior art because the prior art failed to disclose this amended feature.  Pp. 7, 8. In response, the Examiner acknowledged that the primary, applied prior art reference failed to teach the “lower than or equal to” limitation.  Final Office Action, mailed December 21, 2016, pp. 4, 5.  Thus, the surrender generating limitation is the second pixel decoding rate being lower than or equal to the first pixel decoding rate.
 The Applicant further asserts:

In view of the foregoing, the Applicant believes that it is clear that the amendments presented  to claims 1 and 5 herein are drawn to previously unclaimed subject matter that is a species of that claimed in the original patent. That subject matter in the original patent was newly added for the first time in the last presented amendment and, as that subject matter was entirely different from that in the original claims, was being claimed for the very first time in that amendment. There is no SGL created when amendments seek to claim subject matter never before claimed in the original claims and never previously presented prior to that amendment. 

Amendment, 20.

The Applicant’s arguments however are unpersuasive because this alleged previously unclaimed feature is merely a precise restatement of the surrendered subject matter, that is, the second pixel decoding rate being higher than the first pixel decoding rate.  The never-before claimed subject matter cannot be the surrendered subject matter, otherwise an Applicant could simply reintroduce surrendered subject matter by claiming it in a subsequent reissue.

Claim Interpretation under 35 U.S.C. 112(f)

The Applicant asserts:
In the present case, the term “decoder” is not a term used merely to generically refer to a collection of parts a sin MTD. Rather, the term “decoder” is used throughout the specification to refer to a structural device with varying computational power that includes corresponding processor(s) and other computing components needed to carry out the many and varied decoding operations disclosed throughout the specification. An example of the actual components that can be included in various decoder implementations is specifically illustrated in FIG. 6: “The methods for determining decodability of a layer, sub-layer, or layered bitstream, described above, can be implemented as computer software... The software instructions can be executed on various types of computers. For example, FIG. 6 illustrates a computer system 600 suitable for implementing embodiments of the present disclosure.” Col. 11, lines 40-48. Because of this, it is clear that the term “decoder” is not a nonce word but refers to a specific, not non-specific, specialized physical computing system capable of carrying out the various decoding operations disclosed in the specification.

Amendment, 21.
The Applicant’s arguments however are unpersuasive because alleged the Applicant has still not specified any part of the specification that imparts definite structural meaning to the term decoder.  As 


Indefiniteness

The Applicant asserts the preamble of the claim recites that a video bitstream includes both a first and second temporal sublayer and the “sub-bitstream itself includes a layer as well.”   Amendment, 23.    The Applicant then refers to a portion of the specification that teaches determining a layer is decodable, but not a sub-layer, for example, due to computational requirements.  Id.  Thus, “there may be at least one layer in the sub-bitstream that the decoder has the computational power to decode.”  Id.
The Applicant’s argument however are not directed to the claim language, which recite a sub-bitstream comprising a layer, where the sub-bitstream is not decodable, but the layer is.   Arguments directed to unclaimed features are not persuasive.  Moreover, the Applicant has not pointed to any portion of the specification that teaches a bitstream is not decodable, but something within that bitstream, for the example, the layer, is decodable.


Written Description

The Applicant asserts the specification provides written description support of a bitstream not being decodable, but something within the bitstream being decodable.  Specifically, the Applicant points 

35 USC 101

The Applicant argues claim 3 and 4 recite “non-transitory” and thus are directed to statutory subject matter.  Amendment, 25.  However, the Applicant’s arguments are not directed to the formulated rejection, which is repeated in this Office action, and which explains that non-transitory, computer readable medium claims 3 and 4 are dependent upon a “process” claim.  Thus, it is unclear whether claims 3 and 4 are directed to as apparatus or process or any of the four categories of patent eligible subject matter.


Rejections under 35 U.S.C. 102

	The Applicant asserts:


Secondly, the Applicant notes that the background section of Boyce refers to various
types of pruning, all of which involve removing content from a bitstream by, for example,
removing pictures not regarded as affecting user viewing quality (para. [0007]). However, this
“pruning” does not disclose a method of “...determining the sub-bitstream is not decodable but
the layer is decodable...” As disclosed in Boyce, pruning involves a process of partially
processing a layer, and so discloses a method of determining whether a layer can be partially
processed and how to do so by removing certain content from that layer. This is not a method
that involves determining initially whether the sub-bitstream can be fully decoded and if not,
determining a layer of the sub-bitstream is decodable. Thus, Boyce fails to disclose each and
every element of independent claims 1 and 5.

	Amendment, 26.





Rejections under 35 U.S.C. 103

	The Applicant asserts:

	
What the Examiner’s argument becomes is an attempt to use the present disclosure of the specification as prior art to combine with the alleged applicant admitted prior art of Boyce.


	Amendment, 27.


Portions of the Boyce patent for which reissue is taught, including Table I (col. 5, ll. 38-55) clearly admit to being prior art.   For example, the disclosure is labeled “Background.”  Col. 1, l. 20.  The background section described, among other things, the H.265 and HVEC standards, which has level limits as shown in Table I.  Col. 1, ll. 21-37 and col. 5, ll. 27-55.
	The Applicant further asserts:

In other words, Boyce does not use a table to prune its bitstreams but rather relies on the ability to prune by studying other messages in the bitstreams (like the SEI messages) to determine how to partially remove data from one or more layers of the bitstream. As previously discussed under the section 102 rejection, Boyce uses a partial processing of layers to prune which is in contrast with the present method which involves a go no-go determination for a o sub-bitstream—is it fully decodable or is just at least one layer of the sub-bitstream fully decodable? Table 1 of the present specification does not help Boyce disclose such a method or resolve this question.


The Applicant’s remarks have been duly considered, but are not deemed persuasive.  As discussed in the prior rejection, Boyce teaches the decoder uses the Scalability information SEI message to determine the presence of temporal layers and sublayers for the purposes of bitstream pruning sublayers.  Pruning specifically occurs when it is determined that the decoder lacks computational resources to decode all layers in the received bitstream.  Boyce accomplishes pruning by decoding level ID(s) (including the first level and second level) of the sub-bitstreams according to various methods (e.g., SEI and temporal ID).  Fig. 6 and paragraphs 16, 17 and 61.   The HVEC decoder uses decoding rates derived from the level id(s), for example, via Table I lookup, for the purposes of pruning.
The Applicant’s remarks directed to a “go no-go determinination for a o sub-bitstream” are directed to unclaimed features and thus unpersuasive.























Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri, 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee:/DAVID E ENGLAND/                  Primary Examiner, Art Unit 3992                                                                                                                                                                                      /M.F/Supervisory Patent Examiner, Art Unit 3992